FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         Nos. 08-50253;
                 Plaintiff-Appellee,                    08-50330
                v.                                   D.C. Nos.
EMILIO REYES-BOSQUE, aka Emilio                   3:05-cr-02239-
                                                      BEN-1;
Varela, JOSE LUIS RAMIREZ-
ESQUEDA,                                           3:05-cr-02239-
            Defendants-Appellants.                     BEN-2

                                                    OPINION

         Appeal from the United States District Court
            for the Southern District of California
          Roger T. Benitez, District Judge, Presiding

                  Argued and Submitted
           November 3, 2009—Pasadena, California

                        Filed March 1, 2010

   Before: Mary M. Schroeder, Eugene E. Siler, Jr.,* and
             Sandra S. Ikuta, Circuit Judges.

                      Opinion by Judge Siler




   *The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge
for the Sixth Circuit, sitting by designation.

                                  3197
3202             UNITED STATES v. REYES-BOSQUE




                          COUNSEL

Holly A. Sullivan, of San Diego, California, argued the cause
for defendant-appellant, Reyes-Bosque, and filed the briefs.

Timothy Allen Scott, of San Diego, California, argued the
cause for defendant-appellant, Ramirez-Esqueda, and filed the
briefs.

Andrew G. Schopler, Assistant United States Attorney for the
Southern District of California, San Diego, California, argued
the cause for the appellee and filed the brief. Karen P. Hewitt,
United States Attorney for the Southern District of California,
and Bruce R. Castetter, Assistant United States Attorney for
the Southern District of California, were on the brief.


                           OPINION

SILER, Senior Circuit Judge:

   Emilio Reyes-Bosque was convicted and sentenced to 210-
months’ imprisonment for (1) aiding aggravated felon aliens
to enter the United States, in violation of 8 U.S.C. § 1327; (2)
conspiracy to bring in, transport and harbor illegal aliens, in
violation of 8 U.S.C. § 1324(a)(1)(A)(i), (ii), (iii), and (v)(I);
(3) four counts of bringing in illegal aliens for financial gain
(“brings to”), in violation of 8 U.S.C. § 1324(a)(2)(B)(ii); and
(4) four counts of harboring illegal aliens, in violation of 8
                   UNITED STATES v. REYES-BOSQUE            3203
U.S.C. § 1324(a)(1)(A)(iii) and (v)(II). Jose Luis Ramirez-
Esqueda was convicted and sentenced to a term of 48 months
for six counts of harboring illegal aliens, in violation of 8
U.S.C. § 1324(a)(1)(A)(iii) and (v)(II). Both defendants
appeal the district court’s denial of their individual motions to
suppress evidence. Reyes-Bosque also challenges the suffi-
ciency of the evidence to support his conviction, the admis-
sion of hearsay evidence at his trial, and the district court’s
denial of his motion for appointment of new counsel before
his sentencing. We affirm.

              I.    FACTUAL BACKGROUND

A.   Facts Leading to Discovery of Stash House

   Martha Ramirez-Elizondo, her father Pedro Montejano-
Quintero, Adolfo Villagomez-Alonso, and approximately
eighteen other smuggled aliens were housed at 362 Wilson
Street, Unit 4, a two-bedroom unit near Brawley, California.
Ramirez-Esqueda and Angel Rivas-Pozos, a codefendant who
has not appealed his conviction or sentence, watched over the
aliens. The aliens were told not to leave the house and not to
make any noise. On the morning of December 2, 2005,
Ramirez-Elizondo, Montejano-Quintero, and Villagomez-
Alonso slipped out of Unit 4 when one of the guards went into
the bathroom. While leaving the house, they ran into
Ramirez-Esqueda, who told them not to leave. Ramirez-
Elizondo had taken a knife from the kitchen, which she kept
visible when they met Ramirez-Esqueda. Although Ramirez-
Esqueda told them not to leave, they ignored him and left any-
way. They went into Brawley, which was about two miles
from Unit 4.

  Border Patrol Agents Felipe Rodriguez and Luis Martinez
observed the three aliens and followed them to Garcia’s Mar-
ket. Martinez approached Montejano-Quintero and
Villagomez-Alonso, and identified himself as a Border Patrol
agent. Montejano-Quintero and Villagomez-Alonso walked
3204               UNITED STATES v. REYES-BOSQUE
away from the agents and joined Ramirez-Elizondo inside
Garcia’s Market; the agents followed and asked them to come
outside, where they asked to see their legal documents. After
the aliens admitted that they did not have any documentation
and that they were in the country illegally, the agents arrested
them. When asked where they were coming from, Ramirez-
Elizondo told the agents that they had escaped from a house
a couple of miles away, and that one of the caretakers tried to
prevent them from leaving. She told them that she had been
there for a few days, was uncomfortable in the house, and did
not know when she would get to leave. She also told the
agents that there were approximately twenty more people in
the house and offered to take the agents to the place where she
had been held. Because Martinez knew that this particular
block was dangerous, based on his knowledge that there had
recently been a shootout in the area,1 the agents called for
backup before going into any of the units. While waiting for
backup, Martinez and Rodriguez, who were dressed in plain
clothes, put on bullet-proof vests. Ramirez-Elizondo identi-
fied the last unit, Unit 4, as the place where she was held. She
also told the agents that she did not want to go inside, because
she was afraid.

   After fifteen to twenty minutes, backup agent Robert Perez
arrived. The three agents saw Rivas-Pozos, whom Ramirez-
Elizondo identified as the caretaker of the house where they
were held. Martinez approached Rivas-Pozos, identified him-
self as a Border Patrol agent, and asked him to identify his cit-
izenship. Rivas-Pozos stated that he was a United States
citizen and gave Martinez his identification, which listed his
residence as 362 Wilson Street. He told Martinez, however,
that he lived in El Centro, California, and that he was visiting
his godfather, Reyes, who lived at 362 Wilson Street, Unit 3.
After this conversation, the agents split up. Perez went to Unit
3 to corroborate Rivas-Pozos’s story, while Martinez and
  1
   Some agents testified that it was their understanding that the shootout
had occurred at this address.
                UNITED STATES v. REYES-BOSQUE             3205
Rodriguez went to Unit 4 to investigate the information
Ramirez-Elizondo had provided. Units 3 and 4 are adjacent to
each other, but are not adjoining.

B.   Initial Search of Units 3 and 4

   Rodriguez went to the front door of Unit 4, while Martinez
went around to the back. After Rodriguez knocked on the
door and identified himself as a Border Patrol agent, Martinez
observed someone popping his head out a back window, then
quickly pulling it back into the unit. Martinez relayed what he
saw to Rodriguez, who entered the unit through an unlocked
front door with his weapon drawn, told everyone to get down,
and identified himself. Martinez entered the unit moments
later. The agents went through the unit, gathered all eighteen
occupants, and questioned them regarding their citizenship.
Martinez stayed with the occupants until transport arrived to
take them to processing, which was between thirty and sixty
minutes after they entered Unit 4. The agents also gathered
documents in plain view, including ledgers, maps, and a list
of rules for drivers signed by Emilio Varela, one of Reyes-
Bosque’s aliases.

   While Martinez and Rodriguez investigated Unit 4, Perez
accompanied Rivas-Pozos to Unit 3. When they arrived at
Unit 3, Rivas-Pozos knocked on the door; after about a min-
ute, Perez knocked, again receiving no answer. At some point,
Perez said “Border Patrol, open the door,” or words to that
effect. After several minutes of knocking, Reyes-Bosque’s
wife Carmen Guzman-Tinoco opened the door. Perez told her
that he was a Border Patrol agent and was trying to find out
whether Rivas-Pozos’s godfather lived there. Perez also asked
her for her identification. Guzman-Tinoco produced a Mexi-
can Border Card, but did not have immigration documents.
After Perez asked to speak with her husband, Reyes-Bosque
came to the door. He denied that Rivas-Pozos was his godson
and claimed that he was just a friend. He presented valid iden-
tification and immigration documents to Perez.
3206            UNITED STATES v. REYES-BOSQUE
   With this information, Perez called dispatch to conduct a
record check on Reyes-Bosque. Agent Leyba, who heard the
call over the radio, transmitted that he had previous run-ins
with Reyes-Bosque. Perez then told Reyes-Bosque that he
was arresting his wife for failure to carry immigration docu-
ments. He informed Guzman-Tinoco, who had given birth
days earlier, that she could take her baby with her or leave
him with her sister. He also told her that if she was going to
“get the baby’s stuff,” he would need to go in the house with
her to check for weapons, for his safety. She decided to take
the baby with her, and Perez accompanied her into the house.

   Perez entered Unit 3 after Guzman-Tinoco and Reyes-
Bosque told him no one was inside the house besides them,
Guzman-Tinoco’s sister, and her sister’s children. Perez testi-
fied that Guzman-Tinoco went throughout the entire house in
order to get the baby’s items ready. During Perez’s sweep of
the house, he discovered Ramirez-Esqueda, fully dressed, and
hiding underneath some covers on a bed. When Perez asked
him to identify himself, he stated that he was Reyes-Bosque’s
friend. Ramirez-Esqueda produced a Mexican passport and a
valid visa upon Perez’s request. Perez also performed a record
check on him, which revealed that he had been arrested by the
Border Patrol for alien smuggling in 2001.

C.     Ramirez-Esqueda’s Confessions

   At some point, Perez instructed Ramirez-Esqueda to sit in
the living room while the Border Patrol agents processed the
situation. At that time, there were five Border Patrol agents—
Rodriguez, Martinez, Perez, Leyba, and Castro—and several
Brawley Police officers on the grounds; Leyba and Castro
showed up after the other agents had entered both units. With-
out informing Ramirez-Esqueda of the Miranda warnings,
Perez and Castro had a brief conversation with Ramirez-
Esqueda while he was sitting in the living room before Perez
took him outside for further questioning. During that brief
conversation, they inquired as to his citizenship, his reason for
                   UNITED STATES v. REYES-BOSQUE                     3207
being at the house, how he knew Reyes-Bosque, and whether
he knew Rivas-Pozos. Ramirez-Esqueda stated that he was at
the house to purchase a vehicle, although he could not state
which one, and that he knew Rivas-Pozos. After taking him
outside, Perez asked him about his prior arrest and about his
reason for visiting the house. After Ramirez-Esqueda claimed
simply to be visiting, Perez said, “You were caught for alien
smuggling, just tell us the truth,” and asked, “Are you smug-
gling again?” Ramirez-Esqueda stated that he was working
for “him,” presumed to mean Reyes-Bosque, and that he got
paid $100 for scouting the checkpoints.

  The defendants and the illegal immigrants found in Unit 4
were taken to the station. Castro and Leyba—neither of whom
heard Ramirez-Esqueda confess on the scene—conducted a
videotaped interview with Ramirez-Esqueda at the station.
Before questioning him, Castro read him the Miranda warn-
ings in Spanish. During this interview, Ramirez-Esqueda
admitted that he was hired by Reyes-Bosque to scout the Bor-
der Patrol checkpoint on Highway 86. He further stated that
he used a cellular phone that Reyes-Bosque gave him to
report on the status of the checkpoint, so that Reyes-Bosque
would know when to move people across the border.

D.    Post-Indictment Activities2

  After the search of the Wilson Street Property, the govern-
ment indicted Reyes-Bosque, Ramirez-Esqueda, and Rivas-
Pozos on six “brings to” counts and six “harboring” counts.
Both Reyes-Bosque and Ramirez-Esqueda were released from
custody after posting bail.
  2
    Ramirez-Esqueda objects to references to some of the following facts,
because they were not presented at his trial. To the extent we refer to him
in the following sections, we do not consider the facts against him in our
analysis of the legal issues.
3208            UNITED STATES v. REYES-BOSQUE
  1.   January 2006 Smuggling Activities

   On January 30, 2006, a Jeep Cherokee containing one
smuggled alien, Jesus Aguila-Sandoval, arrived at 362 Wilson
Street. At Reyes-Bosque’s trial, Aguila-Sandoval testified that
Reyes-Bosque led him into Unit 4, where five other aliens
were being held. The next morning, Reyes-Bosque told
Aguila-Sandoval, “it was time,” led him back to the Jeep
Cherokee, driven by Juan Contreras-Duarte and containing
three other smuggled aliens, and told him to get into the trunk
of the Cherokee. Border Patrol agents were conducting sur-
veillance on Reyes-Bosque’s residence and also observed
these activities. A Ford Explorer, which was also parked at
362 Wilson Street, pulled out of the driveway and Contreras-
Duarte followed behind it in the Jeep Cherokee. Contreras-
Duarte drove until he got to a dirt road a few miles before the
Border Patrol checkpoint and pulled off the road. He had been
in contact with Reyes-Bosque via cellular phones belonging
to Reyes-Bosque. Agent Gamble, one of the Border Patrol
agents conducting surveillance, approached Contreras-Duarte
in the Cherokee after it stopped. While interviewing the vehi-
cle’s occupants and making arrests, he observed the cellular
phone and heard someone contacting it using the direct-
connect feature, asking “where are you,” several times. Those
messages were sent using a cellular phone seized from Reyes-
Bosque’s home.

  2.   February 2006 Search

   Border Patrol agents executed a search warrant for Units 3
and 4 on February 3, 2006. Some of the items seized in this
search included: (1) a ledger listing payments for “brinco,”
which is slang for “jumping the border”; (2) the Nextel Black-
berry cellular phone that was used during the January 31,
2006, event; (3) an invoice from Sprint indicating that Reyes-
Bosque was the subscriber for both the Nextel Blackberry and
the Motorola cellular phones, which were also used during the
                   UNITED STATES v. REYES-BOSQUE           3209
January 31, 2006 event; and (4) a pay-and-owe-sheet listing
smugglers who were owed money.

  3.    Additional Smuggling Activity

   Even after the February 2006 search, Reyes-Bosque and
Ramirez-Esqueda continued their participation in smuggling
activities. For example, a Ford F-150 truck that Ramirez-
Esqueda ostensibly sold to Reyes-Bosque was stopped in
December 2006 after a high-speed chase and contained at
least eight illegal aliens. Additionally, in late December 2006,
a few weeks after allegedly selling Reyes-Bosque a Ford
Windstar, Ramirez-Esqueda obtained a new license plate for
the vehicle and registered it in his own name. Three weeks
later, Border Patrol agents stopped that vehicle for transport-
ing four illegal aliens. Between May 2006 and January 2007,
there were two other alien-smuggling arrests involving vehi-
cles registered to either Ramirez-Esqueda or Reyes-Bosque.

                II.    Procedural Background

A.     Pre-Trial

   Reyes-Bosque, Ramirez-Esqueda, and Rivas-Pozos were
each indicted in December 2005 on twelve counts: (1) six
counts of “brings to,” in violation of 8 U.S.C.
§ 1324(a)(2)(B)(ii); and (2) six counts of harboring illegal
aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and
(v)(II). In January 2006, Reyes-Bosque filed a motion to sever
his case from that of his codefendants and a motion to sup-
press the evidence seized on December 2, 2005. In February
2006, Ramirez-Esqueda moved to suppress the evidence
obtained on December 2, 2005; to suppress his confession and
other statements; and to sever the cases of his codefendants.
In April 2006, Reyes-Bosque filed a motion to suppress evi-
dence seized during the February 2006 search.

  The district court conducted evidentiary hearings over three
days and denied both motions to suppress the evidence seized
3210            UNITED STATES v. REYES-BOSQUE
during the December 2005 searches, including Ramirez-
Esqueda’s confessions. United States v. Reyes-Bosque, 463 F.
Supp. 2d 1138, 1151 (S.D. Cal. 2006). The court later denied
Reyes-Bosque’s motion to suppress the evidence seized dur-
ing the February 2006 search. It did, however, sever Reyes-
Bosque’s case. In January 2007, a grand jury returned a ten-
count superceding indictment, charging Reyes-Bosque with
the following: (1) aiding aggravated felon aliens to enter the
United States, in violation of 8 U.S.C. § 1327; (2) conspiracy
to bring in and harbor illegal aliens, in violation of 8 U.S.C.
§ 1324(a)(1)(A)(i), (ii), (iii) and (v)(I); (3) four counts of
“brings to,” in violation of 8 U.S.C. § 1324 (a)(2)(B)(ii); and
(4) four counts of harboring illegal aliens, in violation of 8
U.S.C. § 1324(a)(1)(A)(iii) and (v)(II).

B.     Ramirez-Esqueda’s Conviction and Sentencing

   In January 2007, Ramirez-Esqueda was convicted by a jury
of all twelve counts in the original indictment. After we
issued our opinion in United States v. Lopez, 484 F.3d 1186
(9th Cir. 2007) (en banc), however, the district court vacated
the guilty verdicts on the “brings to” counts and ordered a
new trial as to these counts. Ramirez-Esqueda moved for
reconsideration of his motion to suppress, based on evidence
that came out during trial, which the district court denied. In
July 2008, Ramirez-Esqueda entered into a post-trial agree-
ment, in which he stipulated to a sentence of 48 months on his
remaining guilty counts, and the government agreed to dis-
miss the “brings to” counts. The court sentenced Ramirez-
Esqueda to 48-months’ imprisonment for each harboring
count, to be served concurrently. Pursuant to the post-trial
agreement, Ramirez-Esqueda waived his right to appeal or
collaterally attack his conviction, with the exception of his
right to appeal the denial of his motions to suppress.

C.     Reyes-Bosque’s Conviction and Sentencing

  In February 2008, a jury convicted Reyes-Bosque of all
counts in the superceding indictment. In May 2008, about ten
                UNITED STATES v. REYES-BOSQUE              3211
days before the original sentencing date, Reyes-Bosque orally
moved for the court to appoint a new attorney to represent
him. During the post-trial status hearing, the court stated that
it doubted that Reyes-Bosque was indigent (although a magis-
trate judge had previously found him to be so), based on evi-
dence it heard during trial regarding the money he made from
alien smuggling. Siddell, Reyes-Bosque’s attorney, encour-
aged the court to appoint counsel, arguing that “when there is
a breakdown like this, . . . the court really should appoint
[him] an attorney.” The court conducted a sealed, ex parte
hearing with Reyes-Bosque regarding his motion.

   During his conversation with the court, Reyes-Bosque
stated that he told Siddell that he wanted to testify, but that
Siddell would not allow him to do so, and that Siddell did not
call witnesses that he thought he should have called. Two of
the witnesses at issue were Reyes-Bosque’s mother and
brother, although he could not tell the court what they would
have testified to if they had been called. He also claimed that
there were two witnesses who were in his house on February
2, 2006, who would testify that immigration officers broke in
and started shooting two hours before other officers appeared
with a search warrant. He also claimed that Siddell never vis-
ited him during the trial so that he could tell him how he
thought the jury was being misled. In response to these allega-
tions, Siddell stated that he spoke with Reyes-Bosque’s
mother and brother, and that they both stated unequivocally
that they did not want to testify. He told Reyes-Bosque that
he preferred not to force witnesses to testify if they were hos-
tile, particularly when their testimony could be replaced by
other evidence. He further stated that he advised Reyes-
Bosque not to testify because, if he were convicted, his testi-
mony could be considered obstruction under the Sentencing
Guidelines and could be used to increase his sentence. Siddell
claimed that Reyes-Bosque accepted that advice, but after the
verdict, declared he wanted to testify. After the court’s con-
versation with Reyes-Bosque and Siddell, it concluded that he
3212               UNITED STATES v. REYES-BOSQUE
was entitled to fire Siddell, but that he would have to hire his
own attorney, and that one would not be appointed for him.

   Reyes-Bosque did not object to his pre-sentence report.
Siddell filed a sentencing memorandum agreeing with proba-
tion’s calculations of a base offense level of 43, and also
agreed that nothing supported a downward adjustment. At
sentencing, Siddell repeatedly expressed further reluctance in
representing Reyes. Nonetheless, Reyes-Bosque was sen-
tenced to a term of 210 months.

                        III.   DISCUSSION

A.     Search of Unit 3

   [1] Ramirez-Esqueda and Reyes-Bosque both challenge
the validity of the December 2005 search of Unit 3 on Fourth
Amendment grounds. Although the government does not dis-
pute Reyes-Bosque’s standing, it does argue that Ramirez-
Esqueda does not have standing to challenge the search of
Unit 3. We review the question of whether a defendant has
standing to assert a Fourth Amendment claim de novo,
although we review the underlying facts for clear error.
United States v. Decoud, 456 F.3d 996, 1007 (9th Cir. 2006);
see also United States v. Davis, 932 F.2d 752, 756 (9th Cir.
1991). To claim the protections of the Fourth Amendment,
defendants must demonstrate that they had an expectation of
privacy in the property searched and that their expectation
was reasonable. United States v. Silva, 247 F.3d 1051, 1055
(9th Cir. 2001) (citing Minnesota v. Carter, 525 U.S. 83, 88
(1998)). The burden is on the defendants to “establish[ ] that,
under the totality of the circumstances, the search or the sei-
zure violated their legitimate expectation of privacy.” Id.

   Ramirez-Esqueda argues that he has standing to challenge
the search of Unit 3, because he was an overnight guest at
Unit 3.3 See Minnesota v. Olson, 495 U.S. 91, 96-97 (1990)
  3
    Although the government did not raise the issue of standing before the
district court, we may consider it now. See United States v. Paopao, 469
                    UNITED STATES v. REYES-BOSQUE                       3213
(“[Defendant’s] status as an overnight guest is alone enough
to show that he had an expectation of privacy in the home that
society is prepared to recognize as reasonable.”). In support
of this argument, the only evidence that Ramirez-Esqueda
presents is his statement that he was at the house “to rest” and
“to stay overnight.” The government argues, however, that
Ramirez-Esqueda was not an overnight guest, and was simply
at Unit 3 because Reyes-Bosque paid him to be there. See
Minnesota v. Carter, 525 U.S. 83, 90-91 (1998) (holding that
defendants were not overnight guests but were at the home for
a “purely commercial purpose” for which there was no legiti-
mate expectation of privacy, where they were at the home to
assist in drug packaging, had only been there for two-and-
one-half hours, and had no previous connection with the
owner).

   [2] Ramirez-Esqueda’s “bald assertion that he was an
overnight guest . . . is not sufficient to establish that he had
a legitimate expectation of privacy in [Unit 3].” United States
v. Armenta, 69 F.3d 304, 308 (9th Cir. 1995). In Armenta, we
concluded that the defendant had not sufficiently demon-

F.3d 760, 764 (9th Cir. 2006); United States v. Taketa, 923 F.2d 665, 670
(9th Cir. 1991) (distinguishing our prior cases holding that the government
could not raise Fourth Amendment standing for the first time on appeal
from those that allowed the government to raise the issue, on the grounds
that the former were cases in which the government appealed motions to
suppress that had been granted by the district court, whereas the latter
were cases in which the defendant appealed the district court’s denial of
a suppression motion); United States v. Robertson, 833 F.2d 777, 779 (9th
Cir. 1987) (explaining that when a defendant challenges the denial of a
motion to suppress, “he must show standing even if the government has
not pressed the issue in the district court”). So long as the government did
not rely on facts contrary to its standing argument before the district court,
the standing issue is properly before us on appeal. Taketa, 923 F.2d at 670.
Accordingly, it is proper for us to consider whether Ramirez-Esqueda has
standing to challenge the search of Unit 4, because he is appealing the dis-
trict court’s denial of his motion to suppress and the government has not
“assent[ed] to contrary findings of fact.” Id.
3214               UNITED STATES v. REYES-BOSQUE
strated that he was an overnight guest in the house searched,
even though he had presented the following evidence: his affi-
davit; the arresting officer’s testimony; the fact that his wallet,
baptismal certificate, and social security card application were
found in the house; and his attorney’s statement that a third
party—who did not have any apparent ownership or control
over the house—would testify that he was a guest there and
was free to come and go as he pleased. Id. Ramirez-Esqueda
has presented even less evidence than the defendant in
Armenta. Although Ramirez-Esqueda contends that his pres-
ence as an overnight guest is an undisputed fact, we disagree.
The only evidence to support that fact was his own statement.
There is no evidence that he had personal items with him to
suggest that he was staying the night, had a key to Unit 3,
stored items at the unit, or was free to come and go as he
pleased. See id. (distinguishing Davis, 932 F.2d at 756, and
other similar cases, which held that the defendant had proven
his status as an overnight guest). Reyes-Bosque also never
stated that he had given Ramirez-Esqueda permission to stay
at Unit 3 as an overnight guest. In fact, the evidence presented
indicates that Ramirez-Esqueda was not an overnight guest,
but was instead at Unit 3 because he was working for Reyes-
Bosque. Ramirez-Esqueda admitted that he had been scouting
checkpoints for Reyes,4 and the evidence shows he had been
scouting on the night before the search. He likely did not
return to Unit 3 until well after midnight on the morning of
the search. He was also seen outside of Unit 3 around 8:30 or
9:00 a.m. on the morning of the search, rather than inside rest-
ing, as he claimed. Additionally, when Perez found Ramirez-
Esqueda, he was fully dressed and hiding under covers on a
bed. These facts suggest that Ramirez-Esqueda was not an
overnight guest.

  [3] This case is also distinguishable from United States v.
Gamez-Orduño, 235 F.3d 453 (9th Cir. 2000), in which we
  4
   As we discuss later, the district court did not err in admitting his con-
fession.
                 UNITED STATES v. REYES-BOSQUE               3215
held that “[r]esting in a home made available without charge
by an identifiable occupant is not commercial activity . . . no
matter why the guests are away from home and in need of
shelter.” Id. at 459. The evidence presented in Gamez-Orduño
showed that the defendants were overnight guests in the place
searched. Id. (“The record shows that appellants were over-
night guests in the trailer, and that they were there for rest and
food, not simply to do business.” (internal quotations and
omissions omitted)). However, the evidence in the record here
does not similarly demonstrate that Ramirez-Esqueda was an
overnight guest. Because Ramirez-Esqueda has not presented
sufficient evidence to prove that he was an overnight guest at
Unit 3 and has not argued that he has standing to challenge
the search on any other grounds, we conclude that he does not
have standing to challenge the search of Unit 3.

   Although Reyes-Bosque does have standing to challenge
the search of Unit 3, we decline to reach the issue of whether
the search violated the Fourth Amendment. No tangible evi-
dence was seized from Unit 3 during the December 2005
search, and none of the statements made by Ramirez-Esqueda
or Reyes-Bosque’s wife as a result of the search was admitted
into evidence in Reyes-Bosque’s trial or used to establish
probable cause for the subsequent search.

B.     Search of Unit 4

   In addressing whether the search of Unit 4 violated Reyes-
Bosque’s Fourth Amendment rights, the district court con-
cluded that he did not have standing to challenge the search,
Reyes-Bosque, 463 F. Supp. 2d at 1143-44, and alternatively
concluded that exigent circumstances justified the search, id.
at 1144. We affirm the district court’s holding with regard to
both conclusions.

  1.    Standing

  Reyes-Bosque asserts that he has standing to challenge the
search of Unit 4, because he paid rent for Unit 4 during the
3216            UNITED STATES v. REYES-BOSQUE
time of the search, had an electric bill for Unit 4 in his resi-
dence, which was found during the February 2006 search, and
had joint control over Unit 4. Reyes-Bosque began paying
rent on Unit 4 in December 2004 and was still giving the
landlord the rent for the unit at the time it was searched.
Beginning in September 2005—three months before the
search—however, Reyes-Bosque was no longer listed as the
payor for Unit 4 and the rental receipts were made out to Juan
Contreras. Additionally, the electric bill for Unit 4, which was
found in Reyes-Bosque’s residence, did not list Reyes-Bosque
as the customer on the bill. This evidence is not sufficient to
show that Reyes-Bosque had joint control over Unit 4.

   In United States v. Johns, 851 F.2d 1131 (9th Cir. 1988),
we held that a defendant has a reasonable expectation in prop-
erty searched if he can demonstrate a “formalized, ongoing
arrangement . . . that indicates joint control” over the place
searched. Id. at 1136 (internal quotations and citations omit-
ted); see also United States v. Pollock, 726 F.2d 1456, 1465
(9th Cir. 1984) (concluding that a defendant had standing to
challenge the search of a residence that he used, with the per-
mission of the owner, to manufacture methamphetamine).
Similarly, in Davis, we held that the defendant had a legiti-
mate expectation of privacy in a friend’s apartment based on
evidence that he had a key to the apartment, had permission
to “come and go as he pleased,” stored items in the apartment
and had an ongoing obligation to pay a portion of the rent.
932 F.3d at 757.

  [4] Comparatively, in United States v. Sarkisian, 197 F.3d
966 (9th Cir. 1999), we held that the defendants lacked stand-
ing to challenge the search of a commercial storage unit even
though they were included on the list of people allowed
access to the unit, because they did not use the unit, did not
assert ownership over any of the items seized, and produced
no evidence that they paid any part of the rental fee for the
unit. Id. at 987-88. Similarly, in United States v. Aguirre, 839
F.2d 854 (1st Cir. 1988), affirmatively cited in Sarkisian, 197
                 UNITED STATES v. REYES-BOSQUE 3217
F.3d at 987, the First Circuit refused to extend standing to
challenge a search of an apartment to a defendant who had not
presented any evidence that he owned, leased, or resided in
the apartment, kept personal items there, had excluded others
from using the property, or that he had any interest in the
items seized. Id. at 859. The fact that Aguirre possessed keys
to the apartment was not enough to establish standing. Id.

   [5] Likewise, Reyes-Bosque cites no evidence to support
his contention that he had joint control over Unit 4. He never
claims that he resided in Unit 4, used Unit 4 for any purpose,
or even had access to Unit 4. Instead, he relies primarily on
the fact that he “paid” the rent for Unit 4, despite the fact that
for three months prior to the search, the monthly receipts
listed Contreras-Duarte as the payor. The fact that Reyes-
Bosque physically gave the landlord the rent payment is
insufficient to establish that he had a legitimate expectation of
privacy in Unit 4. Accordingly, he does not have standing to
challenge the search of Unit 4.

  2.   Exigent Circumstances Doctrine

   [6] Even if Reyes-Bosque had standing to challenge the
December 2005 search of Unit 4, however, the search was
justified by the exigent circumstances doctrine. In order to
prove that the exigent circumstances doctrine justified a war-
rantless search, the government must show that: “(1) consid-
ering the totality of the circumstances, law enforcement had
an objectively reasonable basis for concluding that there was
an immediate need to protect others or themselves from seri-
ous harm; and (2) the search’s scope and manner were reason-
able to meet the need.” United States v. Snipe, 515 F.3d 947,
952 (9th Cir. 2008); see also Brigham City, Utah v. Stuart,
547 U.S. 398, 404-06 (2006).

   [7] In this case, the agents had an objectively reasonable
basis for believing that there was an immediate need to pro-
tect the individuals in Unit 4. “In determining whether such
3218            UNITED STATES v. REYES-BOSQUE
an entry is objectively reasonable, the Supreme Court has
‘consistently eschewed bright-line rules, instead emphasizing
the fact-specific nature of the reasonableness inquiry,’ and
looked to the totality of the circumstances.” Snipe, 515 F.3d
at 953 (quoting Ohio v. Robinette, 519 U.S. 33, 39 (1996)).
Considering the totality of the circumstances, Rodriguez and
Martinez knew that three illegal aliens had escaped from Unit
4 after being held there for a few days. They also knew that
approximately twenty more illegal aliens were being held in
the house, and had been instructed not to leave. Additionally,
after Rodriguez knocked on the door, Martinez saw someone
attempting to escape from the house, adding to the officer’s
suspicion that there was an emergency situation inside the
house. Based on this information, the agents had an objec-
tively reasonable basis for believing that entry into Unit 4 was
required to protect others in the unit. Even if they subjectively
desired to enter Unit 4 for the purpose of seizing evidence of
alien smuggling, we consider the reasonableness of their
actions based on an objective standard. Brigham, 547 U.S. at
404 (“The officer’s subjective motivation is irrelevant.”).

   Likewise, the scope and manner of the search was reason-
able. Before entering, the agents knocked and announced their
presence. Although the agents entered with their guns drawn,
they immediately put them away and began securing the indi-
viduals inside the house. Given the number of people inside
Unit 4, it was reasonable for the agents to search each room
of the house. Because the agents had an objectively reason-
able basis for believing that there was an immediate need to
enter Unit 4 for the protection of possible victims, and
because they conducted the search in a reasonable manner, the
evidence they discovered is admissible. Brigham, 547 U.S. at
406-07; Snipe, 515 F.3d at 952.

  Finally, the fact that the agents waited for backup before
entering Unit 4 does not negate their reliance on an emer-
gency justification. “[T]he critical time for determining
whether any exigency exists is the moment the officer makes
                UNITED STATES v. REYES-BOSQUE              3219
the warrantless entry.” United States v. Johnson, 256 F.3d
895, 907 (9th Cir. 2001) (per curiam) (en banc). We have pre-
viously held that officers should obtain a search warrant if
time permits. See Michigan v. Tyler, 436 U.S. 499, 509 (1978)
(“Our decisions have recognized that a warrantless entry by
criminal law enforcement officials may be legal when there is
compelling need for official action and no time to secure a
warrant.”); Fisher v. City of San Jose, 509 F.3d 952, 960-61
(9th Cir. 2007); United States v. Reid, 226 F.3d 1020, 1028
(9th Cir. 2000). However, if there is insufficient time to
obtain a search warrant, officers can enter the premises, even
if they have waited for backup. See United States v. Lindsey,
877 F.2d 777, 781-82 (9th Cir. 1989) (exigent circumstances
still present after officers waited an hour for backup to arrive
in order to enter a home to conduct a warrantless search for
explosives); cf. Fisher, 509 F.3d at 962 (no exigent circum-
stances because no officer attempted to get a warrant during
twelve-hour standoff).

   [8] Given the circumstances and what the agents knew in
this case, the exigent circumstances doctrine justifies their
search. The officers waited only fifteen to twenty minutes for
backup, less than the amount of time found reasonable in
Lindsey. 877 F.2d at 781-82. Moreover, the circumstances did
not change in the twenty minutes while the officers waited
and donned protective gear, so there was no indication that
the emergency had dissipated. See id. at 782 (“[T]he delay did
not dissipate the exigency. The source remained in possession
of dangerous explosives . . . .”). When Agent Perez did arrive,
the three agents moved quickly to search the premises and
secure the illegal immigrants. See id. Nor would it have been
practical for the officers to obtain a warrant during the time
they waited for backup: while we strongly encourage officers
to obtain a warrant before searching a home, see Fisher, 509
F.3d at 958, we have also recognized that obtaining a warrant
is not a simple procedure that can be accomplished in under
an hour, let alone twenty minutes, see Lindsey, 877 F.2d at
782. Accordingly, the district court properly concluded that
3220               UNITED STATES v. REYES-BOSQUE
the search of Unit 4 was justified by the exigent circum-
stances doctrine, and that the evidence found during the
search was admissible. Furthermore, the magistrate properly
relied on evidence seized from that unit in issuing the warrant
for the February 2006 searches.

C.     Ramirez-Esqueda’s Statements

   We now consider Ramirez-Esqueda’s argument that the
district court erroneously denied his motion to suppress both
of his confessions on the grounds that he was not given the
Miranda warnings to which he was entitled before his first
alleged confession, which also tainted his second, videotaped
confession. The district court concluded that because
Ramirez-Esqueda was not in custody when he first confessed
to Perez, there was no Miranda violation. “A district court’s
‘in custody’ determination is a ‘mixed question of law and
fact warranting de novo review.’ ” United States v. Bassig-
nani, 575 F.3d 879, 883 (9th Cir. 2009) (quoting United
States v. Kim, 292 F.3d 969, 973 (9th Cir. 2002)). However,
because the district court properly admitted Ramirez-
Esqueda’s second confession and any improper admission of
the first statement was harmless error, we need not decide
whether he was in custody at the time of his first confession.5

   [9] In Miranda v. Arizona, 384 U.S. 436 (1966), the
Supreme Court adopted prophylactic procedural measures—
the requirement that officers give the four Miranda warnings
—to ensure a suspect is apprised of his Fifth Amendment
rights before custodial interrogations. Id. at 444-45. Although
a failure to issue the Miranda warnings to a suspect who is in
custody typically makes any statement made by the suspect
  5
   Ramirez-Esqueda also argues that we should suppress his statements as
“fruit of the poisonous tree” resulting from the illegal entry into Unit 3.
But as discussed in part III.A, supra, Ramirez-Esqueda does not have
standing to challenge this search, and therefore cannot make the “fruit of
the poisonous tree” argument.
                UNITED STATES v. REYES-BOSQUE              3221
inadmissible, the Supreme Court has twice addressed the
admissibility of a confession obtained after the Miranda
warnings, but preceded by an earlier, unwarned confession. In
Oregon v. Elstad, 470 U.S. 298 (1985), the Court held that a
“suspect who has once responded to unwarned yet uncoercive
questioning is not thereby disabled from waiving his rights
and confessing after he has been given the requisite Miranda
warnings.” Id. at 318. However, in Missouri v. Seibert, 542
U.S. 600 (2004), a plurality opinion, the Court distinguished
Elstad, and concluded that “when interrogators question first
and warn later,” the issue “is thus whether it would be reason-
able to find that in these circumstances the warnings could
function ‘effectively’ as Miranda requires. Could the warn-
ings effectively advise the suspect that he had a real choice
about giving an admissible statement at that juncture?” Id. at
611-12.

   [10] In United States v. Williams, 435 F.3d 1148 (9th Cir.
2006), however, we interpreted the holding in Seibert to be
the narrower holding reached by Justice Kennedy. Id. at 1157-
58 (citing Marks v. United States, 430 U.S. 188, 193 (1977)).
Thus, where officers deliberately use a two-step interrogation
technique in which they elicit an unwarned confession,
administer the Miranda warnings and obtain a waiver of
Miranda rights, then elicit a repeated confession, “the district
court must suppress post-warnings statements unless the inter-
rogators take curative measures to apprise the defendant of his
rights.” United States v. Narvaez-Gomez, 489 F.3d 970, 974
(9th Cir. 2007) (citing Seibert, 542 U.S. at 622; Williams, 435
F.3d at 1157-58). If the use of the two-step method is not
deliberate, however, the post-warning statements are admissi-
ble if they were voluntarily made. Id.

   [11] Ramirez-Esqueda never contends that the officers
deliberately used the two-step method or that his post-
warnings statements were involuntary. Instead, he argues that
even if we conclude that the first, but not the second, confes-
sion should have been excluded, we must reverse his convic-
3222            UNITED STATES v. REYES-BOSQUE
tion because the error was not harmless. We disagree. In
Arizona v. Fulminante, 499 U.S. 279 (1991), a case upon
which Ramirez-Esqueda relies for this argument, the Supreme
Court declined to find that the admission of one of the defen-
dant’s two confessions was harmless error because “the tran-
script disclose[d] that both the trial court and the State
recognized that a successful prosecution depended on the jury
believing the two confessions.” Id. at 297. This is not the case
here. The evidence supported Ramirez-Esqueda’s conviction,
even without his first confession. As noted by Ramirez-
Esqueda, the jury seemed to rely heavily on his subsequent,
taped confession, evidenced by the fact that they sought and
received permission to view the tape during deliberations.
Because there is nothing to suggest that the officers deliber-
ately used the two-step method or that his post-warning state-
ment was not made voluntarily, the court properly admitted
his second confession. Moreover, even if the district court
erred in admitting his first statement, the error was harmless,
because the other evidence presented against him was suffi-
cient to support the jury’s finding of guilt.

D.     Admission of Hearsay Testimony

   Reyes-Bosque also argues that his conviction should be
reversed because the trial court improperly admitted hearsay
statements in violation of his Sixth Amendment rights. Spe-
cifically, Reyes-Bosque argues that the following testimony
should have been excluded: (1) Border Patrol Agent Robert
Nila’s testimony that the driver he pulled over on January 17,
2005, on suspicion of alien smuggling, told him his name and
that he was a United States citizen, that his four passengers
were Mexican citizens, and that they were headed toward 362
Wilson Street; (2) Agent Castro’s testimony that he encoun-
tered people, including Rivas-Pozos, at Unit 4 on January 7,
2006, that undocumented aliens were inside, that they told
Agent Castro their names, that one of them was an illegal
alien, and that another later said that the aliens belonged to
Reyes; (3) Agent Gamble’s testimony that the driver of a Jeep
                  UNITED STATES v. REYES-BOSQUE                  3223
Cherokee which Gamble detained after it left 362 Wilson
Street on January 31, 2006, stated his own name and said the
passengers of the car were Mexican citizens without documenta-
tion6; (4) Agent Brewer’s testimony that when he stopped a
vehicle, which was registered to Reyes-Bosque, on November
5, 2005, the driver stated that he had picked up passengers
from the side of the road; and (5) Agent Reece’s testimony
that the driver of a minivan stopped on January 19, 2007,
stated his own name.

   Reyes-Bosque did not object to the challenged testimony at
trial. Accordingly, we review the admission of this evidence
for plain error. United States v. Hagege, 437 F.3d 943, 956
(9th Cir. 2006). To show plain error, Reyes-Bosque must
show that there was: “(1) error; (2) that is plain; and (3) that
affects substantial rights.” United States v. Rodriguez-Lara,
421 F.3d 932, 948 (9th Cir. 2005). Finally, if he meets those
three conditions, we may then exercise our discretion to
notice a forfeited error, but only if (4) the error “seriously
affects the fairness, integrity, or public reputation of judicial
proceedings.” Id.

   [12] Even assuming Reyes-Bosque met the first three con-
ditions, he has not shown that the error “seriously affect[ed]
the fairness, integrity, or public reputation of judicial proceed-
ings.” Id. He complains of testimony regarding five instances
in which agents questioned people regarding alien smuggling
that may have been connected to him. Agent Reece’s testi-
mony that someone in a minivan told him his name did not
connect Reyes-Bosque to alien smuggling. Similarly, Agent
Gamble’s testimony did not affect the fairness or integrity of
judicial proceedings, because his testimony was cumulative.
Aguila-Sandoval, one of the illegal aliens found in the vehicle
Agent Gamble stopped, testified as to the same facts, admitted
that he was an illegal alien, and that Reyes-Bosque played a
  6
   One of the passengers did testify and additional evidence, including
phone records, was admitted, corroborating Gamble’s testimony.
3224              UNITED STATES v. REYES-BOSQUE
role in his transportation to the United States. Although the
remaining testimony was not specifically corroborated and the
aliens stopped in those instances were not cross-examined,
given the abundance of evidence presented by the government,7
we cannot find that the court’s error “seriously affect[ed] the
fairness, integrity, or public reputation of judicial proceed-
ings.” Rodriguez-Lara, 421 F.3d at 948.

E.     Reyes-Bosque’s Motion for Appointment of New
       Counsel

   We now consider Reyes-Bosque’s argument that the dis-
trict court erred when it denied his motion for appointment of
substitute counsel, thus depriving him of his Sixth Amend-
ment right to counsel. We review a district court’s denial of
a motion for substitution of counsel for abuse of discretion.
United States v. Smith, 282 F.3d 758, 764 (9th Cir. 2002);
United States v. Adelzo-Gonzalez, 268 F.3d 772, 777 (9th Cir.
2001). In reviewing such a motion, we consider three factors:
(1) the adequacy of the district court’s inquiry; (2) the extent
of the conflict between the defendant and counsel; and (3) the
timeliness of defendant’s motion. See, e.g., Daniels v. Wood-
ford, 428 F.3d 1181, 1197-98 (9th Cir. 2005); Smith, 282 F.3d
at 764; Adelzo-Gonzalez, 268 F.3d at 777.

  1.    Adequacy of the Inquiry

   [13] “Before ruling on a motion to substitute counsel due
to an irreconcilable conflict, a district court must conduct
‘such necessary inquiry as might ease the defendant’s dissatis-
faction, distrust, and concern.’ ” Adelzo-Gonzalez, 282 F.3d at
777 (citing United States v. Garcia, 924 F.2d 925, 926 (9th
Cir. 1991)). This inquiry must give the court “a sufficient
basis for reaching an informed decision.” United States v.
  7
   For example, the government presented physical evidence including
ledgers, cellular phone receipts, eye witness identifications, and Reyes-
Bosque’s own admissions that he was involved in alien smuggling.
                UNITED STATES v. REYES-BOSQUE              3225
McClendon, 782 F.2d 785, 789 (9th Cir. 1986), overruled on
other grounds by United States v. Garrett, 179 F.3d 1143 (9th
Cir. 1999)). The district court should inquire into, inter alia,
(1) how long a continuance new counsel would require, if
any; (2) how much inconvenience would result from the sub-
stitution; (3) how much the breakdown in communication pre-
vented adequate preparation; and (4) why the defendant did
not make the motion earlier, if the motion was late. United
States v. D’Amore, 56 F.3d 1202, 1205 (9th Cir. 1995), over-
ruled on other grounds by Garrett, 179 F.3d 1143.

   [14] More than two months after his conviction, Reyes-
Bosque sent a letter to the court, stating that there was a
breakdown in communications with Siddell and requesting
the court appoint new counsel for sentencing. At a status hear-
ing addressing Reyes-Bosque’s request, the court questioned
Reyes-Bosque about the conflict during a sealed, ex parte pro-
ceeding. Reyes-Bosque cites Adelzo-Gonzalez and argues that
the court’s inquiry was inadequate because it was a brief,
open-ended inquiry, and that a more thorough inquiry should
have been conducted. In Adelzo-Gonzalez, we explained that
“[w]hile open-ended questions are not always inadequate, in
most circumstances a court can only ascertain the extent of a
breakdown in communication by asking specific and targeted
questions.” 268 F.3d at 778. Such specific questions were
necessary in Adelzo-Gonzalez because there were obvious
signs of discord between the defendant and his counsel: the
defendant told the court that he and appointed counsel were
not getting along and that he did not pay attention to him;
appointed counsel also openly called the defendant a liar
before the court and even threatened “ ‘to sink [him] for 105
years so that [he] wouldn’t be able to see [his] wife and chil-
dren.’ ” Id. Given that evidence of a serious conflict, we held
that the court’s inquiry, which focused on counsel’s compe-
tency and ability to provide adequate representation in the
future, did not provide a sufficient basis for determining the
extent of the breakdown. Id.
3226            UNITED STATES v. REYES-BOSQUE
   [15] The same cannot be said of the district court’s inquiry
here. First, although Reyes-Bosque stated that he was not sat-
isfied with his representation, there were no signs of antago-
nism or serious breakdown to suggest that the court needed to
inquire more thoroughly than it did. While questioning Reyes-
Bosque about why he wanted new counsel, it became obvious
to the court that the breakdown was caused by the fact that
Reyes-Bosque was simply unhappy with Siddell’s perfor-
mance and the fact that he was convicted. When Reyes-
Bosque gave additional reasons for substitution—namely that
counsel prevented him from testifying and did not call certain
witnesses to the stand—the court asked specific follow-up
questions to determine the extent of the conflict. The district
court also questioned Siddell. We therefore hold that the dis-
trict court’s inquiry gave it a “sufficient basis for reaching an
informed decision.” McClendon, 782 F.2d at 789. In fact,
Reyes-Bosque has not demonstrated what additional informa-
tion would have been discovered had it inquired further.

  2.   Extent of the Conflict

   [16] Reyes-Bosque’s conflict with Siddell centered on the
fact that he was unhappy with counsel’s performance. In his
letter, he was concerned that Siddell was ineffective because
“[n]ever were search issues presented, warrant issues or even
basic ‘habeas corpses’ [sic] presented.” Additionally, during
the in-court inquiry, Reyes-Bosque complained that Siddell
prevented him from testifying and did not call witnesses he
thought could help his case. As we have said before,
“[l]itigation tactics are decisions generally left to defense
counsel,” and, without more, may not provide a sufficient
basis for establishing conflict. See Smith, 282 F.3d at 763.
There was no evidence that the conflict was so extensive that
it prevented Reyes-Bosque from communicating with Siddell
—Reyes-Bosque and Siddell were still speaking and met for
the probation interview and to prepare for sentencing. Thus,
this factor weighs in favor of affirming the district court’s
denial.
                    UNITED STATES v. REYES-BOSQUE            3227
     3.     Timeliness of Motion

   [17] Reyes-Bosque waited over two months after his con-
viction to request a new attorney for sentencing. Although the
district court did not inquire into the amount of time that
would have been necessary for new counsel to prepare, given
the extent of this case, it is fair to assume that granting defen-
dant’s motion ten days before sentencing was to occur would
have required a substantial continuance. In considering a
defendant’s request to hire substitute counsel, we recognize
that “even when the motion is made on the day of trial, the
court must make a balancing determination, carefully weigh-
ing the resulting inconvenience and delay against the defen-
dant’s important constitutional right to counsel of his choice.”
D’Amore, 56 F.3d at 1207. Nonetheless, Reyes-Bosque’s
delay supports the district court’s denial of his motion.

   Under these circumstances, the district court properly exer-
cised its discretion when it rejected Reyes-Bosque’s motion
for substitution of counsel.

F.        Sufficiency of the Evidence to Prove Reyes-Bosque’s
          Guilt

   Finally, Reyes-Bosque argues that the district court should
have entered a judgment of acquittal because there was insuf-
ficient evidence to support his conviction that he aided and
abetted the bringing in of aliens for financial gain, in violation
of 8 U.S.C. § 1324(a)(2). We review challenges to the suffi-
ciency of the evidence by determining “whether, after view-
ing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States
v. Lazarenko, 564 F.3d 1026, 1035 (9th Cir. 2009).

  [18] Section 1324(a)(2) makes it unlawful for any person
to—
3228            UNITED STATES v. REYES-BOSQUE
    knowing[ly] or in reckless disregard of the fact that
    an alien has not received prior official authorization
    to come to, enter, or reside in the United States,
    bring[ ] to or attempt[ ] to bring to the United States
    in any manner whatsoever, such alien, regardless of
    any official action which may later be taken with
    respect to such alien.

8 U.S.C. § 1324(a)(2). In United States v. Lopez, 484 F.3d
1186 (9th Cir. 2007) (en banc), we held that a “brings to”
offense under § 1324(a)(2) “terminates when the initial trans-
porter drops the aliens off at a location in the United States.”
Id. at 1194. We further explained, however, that one can aid
and abet a “brings to” offense from within the United States
alone. Id. at 1199; see also United States v. Hernandez-
Orellana, 539 F.3d 994, 1004 (9th Cir. 2008). “A financier
who organizes and funds a smuggling operation, for example,
whether located in or outside of the United States, may be
said to have associated himself with the venture, participated
in it as in something he wished to bring about, and sought by
his action to make it succeed.” Lopez, 484 F.3d at 1199 (inter-
nal quotations and alterations omitted).

   In Lopez, we explained that “[t]he mere act of picking up
aliens at a location near the border and transporting them
within the United States is not sufficient to support a convic-
tion for aiding and abetting a ‘brings to’ offense.” Id. at 1199-
1200. Additionally, the government would have to show more
than “the fact that following completion of the ‘brings to’
offense [the defendant] twice spoke to a person who may have
been the transporter.” Id. at 1200. Similarly, in Hernandez-
Orellana, we held that defendants’ convictions for aiding and
abetting a “brings to” offense were not sufficiently supported
by the evidence even where the government introduced a led-
ger showing money owed and identifying which aliens the
defendants were responsible for transporting or for making
transportation arrangements and a journal identifying other
aliens, names of foot guides, smugglers and drivers. 539 F.3d
                   UNITED STATES v. REYES-BOSQUE                      3229
at 1006. That evidence “establishe[d] no explicit extra-
territorial connection as Lopez requires. Id. at 1005. Compara-
tively, in United States v. Singh, 532 F.3d 1053 (9th Cir.
2008), on plain error review, we affirmed a defendant’s con-
viction of aiding and abetting a “brings to” offense, where the
government presented evidence that the defendant picked up
an illegal alien who had already entered the country via Van-
couver, accompanied her to New York, and agreed ahead of
time to return the passport the alien used to Vancouver. Id. at
1058-59.

   [19] The evidence here sufficiently demonstrates that
Reyes-Bosque was connected to conduct that occurred before
the entry of illegal aliens to the United States. Although a
plethora of evidence connected him to alien smuggling activi-
ties, including the fact that Reyes-Bosque provided cell
phones, cars, and a place to keep the illegal immigrants (Unit
4), the key evidence to connect him to conduct that occurred
before the “brings to” offense was complete is found in
Villagomez-Alonso’s testimony. Villagomez-Alonso testified
that the person he negotiated with crossed into the United
States with him, accompanied him and about twenty to
twenty-five others to a house where they stayed for approxi-
mately four hours, and then took him to Unit 4. Under Lopez,
the offense “ends when the person who transports the aliens
to the country terminates his act of transportation and drops
off the aliens in the United States.” 484 F.3d at 1191. Here,
the person who transported Villagomez-Alonso into the
United States transported him to the first house, but did not
drop him off. Instead, they continued on to Unit 4.8 The gov-
ernment also presented a ledger obtained from Unit 4 with
  8
    Reyes-Bosque argues that “[w]hat he doesn’t describe, and what’s [sic]
he’s not asked, is if the person who negotiated to cross him into the United
States is the same person as the foot guide and/or the person who trans-
ported him in the United States.” We disagree. Villagomez-Alonso clearly
testified that he negotiated with “Person 1,” that “Person 1” crossed with
him into the United States, and that “Person 1” took him to the first house,
then to Unit 4.
3230           UNITED STATES v. REYES-BOSQUE
Villagomez-Alonso’s name on it, thereby linking Reyes-
Bosque’s involvement in the smuggling operation to the
cross-border transportation of Villagomez-Alonso. See
Hernandez-Orellana, 539 F.3d at 1006.

   [20] This evidence connects Reyes-Bosque to activities
that occurred before “the person who transport[ed] the aliens
to the country terminate[d] his act of transportation and
drop[ped] off the aliens.” Lopez, 484 F.3d at 1191. Accord-
ingly, Reyes-Bosque’s conviction was sufficiently supported
by the evidence.

  AFFIRMED.